Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim 12, claim limitation “a first search unit”, “a second search unit” and “an establishment unit”  have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “unit” coupled with functional language “configured to” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 12 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: fig. 2 indicates the CPU 255 of the communication apparatus to perform 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

     Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance:
As to claim 1, the present invention from the present application discloses method of controlling an information processing apparatus for “transmitting a second command to cause the communication apparatus to search for one or more access points near the communication apparatus using at least the at least one other communication channel in a case where the predetermined access point is not detected by a search executed by the communication apparatus based on the first command; performing control so that in a case where the predetermined access point is detected by the search executed by the communication apparatus based on the first command, the predetermined access point and the communication apparatus are connected, whereas in the case where the predetermined access point is not detected by the search executed by the communication apparatus based on the first command, one of at least one access point detected by a search executed by the communication apparatus based on the second command and the communication apparatus are connected” which is allowable in combination with the other claimed limitations. 
As to claim 12, the present invention from the present application discloses a communication apparatus in which  “a second search unit configured to execute second search processing to search for at least one access point near the communication apparatus using at least the at least one other communication channel in a case where the predetermined access point is not detected by the first search processing; and an establishment unit configured to establish a connection between the predetermined access point and the communication apparatus in a case where the predetermined access point is detected by the first search processing, or establish a connection between one of at least one access point detected by the second search processing and the communication apparatus in the case where the predetermined access point is not detected by the first search processing” which is allowable in combination with the other claimed limitations. 
The closest prior art such as Watanabe (US P. No. 2019/0053137) and Ogawa (US P. No. 2017/0265194), which is recorded in the Examiner’s Citation of Pertinent Prior Art below. However, the prior art above fails to anticipate or render the above underlined limitations .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

	 			Examiner’s Remark
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
	Watanabe (US P. No. 2019/0053137) discloses an instruction for a setting to display the MAC addresses of the individual access points to allow the user to select a specific access point and that for a setting to allow connection from a plurality of access points under a predetermined condition can be made. The "use only one router" is set when a plurality of access points that have the same identification name (SSID) are present and a specific one of the access points is to be designated. The "use multiple routers" is set when a plurality of access points that have the same identification name (SSID) are present and an access point that matches a predetermined condition is to be automatically selected from the plurality of access points.
Ogawa (US P. No. 2017/0265194) discloses in a case where connections to a plurality of access points are configured for the printer, and the like, the time taken to search for the access point varies from one channel to another. Accordingly, in searching all channels for the access point a plurality of times, according to the time taken to search each channel for the access point, inconsistency in the time taken each time the search is performed may be reduced by configuring the combination of channels that are set to be the search targets each time the search is 
Kawaura (US P. No. 2018/0332634) discloses the MFP executes a search for an access point that uses the frequency of 2.4 GHz. Normally, an access point periodically and simultaneously transmits a packet called a beacon, and the beacon reception result is used as the result in the access point search. As the beacon information, for example, information such as the SSID, the authentication method, the encryption method, and the radio field intensity are included.

	Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas Q. Tran whose telephone number is (571) 272-7442. The Examiner can normally be reached on 7:00AM-4:00PM. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mohammad Ghayour can be reached on (571) 272-3021.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

June 03, 2021
/DOUGLAS Q TRAN/Primary Examiner, Art Unit 2672